Citation Nr: 0945884	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-33 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1965 to October 1968, with subsequent service 
with the Army and Navy Reserves and Kansas and New York Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York, which denied service connection for 
multiple sclerosis, PTSD, hearing loss, and a bilateral knee 
disability.  

The Board notes that although the issue of entitlement to 
service connection for multiple sclerosis was included in the 
August 2008 Notice of Disagreement, and October 2008 
statement of the case, it was not included among the issues 
specifically listed on the October 2008 Substantive Appeal, 
and it has not been certified for appeal.  As the veteran has 
not perfected an appeal with respect to the issue of 
entitlement to service connection for multiple sclerosis, the 
Board does not have jurisdiction to decide the merits of this 
claim at this time.  38 C.F.R. § 20.200.  

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2009.  A transcript of the hearing is associated with the 
claims folder.

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran does not have a current chronic bilateral 
knee disability associated with his active military service.

2.  The competent medical evidence does not reflect a 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).

The foregoing notice requirements were satisfied by a 
December 2005 letter.  Following the letter, the October 2008 
statement of the case and March 2009 supplemental statement 
of the case were issued, each of which provided the Veteran 
with an additional 60 days to submit more evidence.  The 
veteran was informed of the law and regulations governing the 
assignment of disability ratings and effective dates in a 
March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claims has been obtained and 
associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
notes that it appears there are outstanding Naval Reserve and 
Army National Guard records.  However, as will be discussed 
in the following decision, the record does not reflect any 
currently-diagnosed bilateral knee disability or PTSD.  As 
such, the Board finds no prejudice to the veteran in 
proceeding with a decision with respect to these issues 
despite any outstanding service records.  For the same 
reason, the Board also finds no prejudice to the veteran in 
proceeding with the present decision despite the fact that 
the veteran has not been accorded pertinent VA examinations.  
VA's duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See also & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board observes that the veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits, no records of which are contained in the claims 
file.  However, at the October 2009 Travel Board hearing, the 
veteran stated that his SSA disability benefits were for 
nonservice-connected multiple sclerosis, and he has not 
asserted that SSA records are necessary to the adjudication 
of this appeal.  Thus, the Board finds that a remand to 
obtain any SSA records would constitute a waste of judicial 
and administrative resources, and that an informed and 
complete decision may be reached without the delay inherent 
in obtaining these records.  

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110.  The Court has 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

IV.  Analysis

A.  Bilateral Knee Disability

The veteran contends that he developed a bilateral knee 
disability as a result of service.  Specifically, he asserts 
that he injured his knees in a tank accident during annual 
training while serving in the Kansas Army National Guard.  

Upon complete and thorough review, however, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral knee 
disability.  Available service treatment records are entirely 
absent for complaints or findings of a knee disability.  As 
mentioned, service treatment records from the Kansas Army 
National Guard are not contained in the claims file.  
However, even assuming that these records reflect injury to 
the veteran's knees, post-service medical records do not 
provide a diagnosis of a bilateral knee disability, or even 
reflect any pertinent complaints.  In the absence of 
competent proof of a present disability, there can be no 
valid claim, and the appeal must be denied.  Brammer.  

B.  PTSD

The veteran contends that he developed PTSD as a result of 
his active military service.  He has described his primary 
stressor as an incident that occurred while he was serving in 
the Navy, in which he witnessed the bombing of a Marine base 
camp at Chu Lai, Vietnam, while on a re-supply mission there.  
He also asserts that he developed PTSD as a result of the 
reported tank accident that occurred while he was in the 
Kansas Army National Guard. 
Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in conformance with 
the DSM-IV; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also, Cohen v. Brown, 10 Vet. App.128.

Available service treatment records reveal normal psychiatric 
findings upon discharge from the Navy in October 1968.

Post-service medical records include the report of a July 
2005 VA PTSD consultation, which reflects, in pertinent part, 
a diagnosis of "[a]nxiety NOS (subclinical PTSD).  However, 
they fail to reflect a diagnosis of PTSD, with more recent 
records only reflecting anxiety disorder, which has not been 
linked to the veteran's military service (see August 2008 VA 
treatment report). 

As the evidence fails to show that the Veteran has a current 
PTSD diagnosis, service connection for this condition must be 
denied.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for PTSD is denied.


REMAND

The veteran contends that he developed bilateral hearing loss 
as a result of noise exposure while serving aboard the 
aircraft carrier USS America (CVA 66) from 1965 to 1968, as a 
Tank Commander in the Kansas Army National Guard, and in 
Field Artillery in the New York Army National Guard.  The 
record reflects that the veteran served in the Kansas Army 
National Guard from April 1977 to May 1981, and in the New 
York Army National Guard from May 1981 to May 1989. 
The record does not currently reflect a diagnosis of hearing 
loss.  The veteran has reported undergoing a hearing test at 
the VA facility in Rochester, New York in 2000 (see hearing 
transcript, p 10).  The earliest VA treatment records 
contained in the claims file, however, are dated in March 
2005.  On remand, the RO should attempt to obtain records of 
audiological treatment prior to 2005, as they may reflect 
current hearing loss.

Additionally, while Navy and Reserve treatment records are 
absent for findings of hearing loss, the claims file does not 
currently contain any medical records from the Kansas or New 
York Army National Guard.  Although the record reflects that 
both the Kansas and New York Army National Guard have 
indicated that they do not have any records for the veteran, 
the Kansas National Guard also suggested contacting the 
National Archives in St. Louis, which does not appear to have 
been accomplished.  On remand, this should be done. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain all records of audiological 
treatment at the Rochester, New York VA 
facility from January 2000 to March 
2005.  The Board is particularly 
interested in the reported hearing test 
conducted in 2000.  Any negative 
response should be documented. 

2.	Contact the National Archives in St. 
Louis and request all medical records 
for the veteran's service in the Kansas 
Army National Guard from April 1977 to 
May 1981 and the New York Army National 
Guard from May 1981 to May 1989.  Any 
negative response should be fully 
documented.

3.	If, and only if, the VA treatment 
records obtained as a result of the 
development requested above reflect 
current hearing loss, schedule the 
veteran for a VA audiological 
examination.  The claims file should be 
made available to the examiner in 
conjunction with the examination. 

The examiner is asked to express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that any 
diagnosed hearing loss is related to an 
event, injury, or disease that occurred 
in service, including noise exposure 
while aboard an aircraft carrier in the 
Navy, and while serving in the Kansas 
and New York Army National Guard.  A 
complete rationale should be provided 
for all opinions expressed.

4.	Following completion of the above, and 
any other indicated development, the RO 
should again review the record.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


